Citation Nr: 0719817	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
evaluated as 10 percent disabling prior to June 29, 2006, and 
as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran served on active duty from June 1978 until August 
1985.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied a 
rating in excess of 10 percent for lumbosacral strain.  In 
April 2006, the Board remanded the case for additional 
development, after which, the RO increased the rating to 20 
percent effective June 29, 2006.  Since the assigned 
evaluation did not represent a full grant of benefits, the 
claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The matter returned to the Board in January 2007.  At that 
time, the claim was denied.  However, an additional claims 
folder was later discovered by the RO.  Such folder contained 
additional evidence relevant to the appeal.  Because the 
record was incomplete at the time of the January 2007 Board 
decision, that decision was vacated in a separate Board 
action.  As such, the issue of entitlement to an increased 
rating for lumbosacral strain is again in appellate status 
and will be reconsidered in the instant decision. 


FINDINGS OF FACT

1.  Prior to June 29, 2006, the veteran's lumbosacral strain 
did not manifest muscle spasm on extreme forward bending; 
loss of lateral spine motion unilaterally in a standing 
position; forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  From June 29, 2006, the veteran's lumbosacral strain was 
not productive of forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior 
to June 29, 2006, and to an evaluation in excess of 20 
percent from June 29, 2006 for a lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5295 and 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a June 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice also apprised the veteran of the laws 
pertaining to disability ratings and effective dates.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

By way of background, a rating decision dated in September 
1985 granted service connection for a lumbosacral spine and 
assigned a 10 percent evaluation under Diagnostic Code 5295.  
A rating decision dated in November 1986 decreased the 
evaluation from 10 percent to noncompensable, but a rating 
decision dated in November 2001 assigned a 10 percent 
evaluation for the veteran's back disability.  The 10 percent 
evaluation remained in effect until during the course of this 
appeal when a rating decision dated in July 2006 increased 
the evaluation to 20 percent under Diagnostic Code 5237.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

In the present case, the medical evidence of record reveals 
findings of disc disease.  Indeed, an MRI dated in June 2003 
contains an assessment of minimal posterior bulge of the L4-
L5 disc.  Disc bulges at L3-4, L4-5 and L5-S! were indicated 
in a subsequent MRI performed in June 2004.  However, the 
competent evidence of record does not demonstrate that such 
disc disease is a component of the service-connected 
lumbosacral strain.  Indeed, such disc disease was not in 
existence when service connection was established in 1985.  
In fact, VA x-rays taken as late as December 2002 indicated 
that the veteran's lumbar spine was in normal alignment with 
preservation of the vertebral bodies and disc spaces.

Because the evidence of record does not establish that disc 
disease was intended to be service-connected in the present 
case, the laws pertaining to intervertebral disc syndrome, 
including the revisions to the rating schedule effective 
September 23, 2002, are not for application.  However, the 
revisions effective September 26, 2003, are for 
consideration.

Throughout the rating period prior to September 26, 2003, the 
veteran was in receipt of a 10 percent evaluation for his 
lumbosacral strain.  Under the schedular criteria in effect 
at that time, a 10 percent evaluation was for assignment for 
lumbosacral strain with characteristic pain on motion under 
Diagnostic Code 5295 and a 20 percent evaluation with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position.  The next higher 
40 percent evaluation contemplated findings of a severe 
disability with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Following a review of the record, the Board finds no support 
for assignment of a rating in excess of 10 percent during the 
period in question.  Indeed, prior to September 26, 2003, the 
competent evidence does not reveal a disability picture 
commensurate with a 20 percent rating under the old 
Diagnostic Code 5295.  Indeed, there was no showing of muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in a standing position.  To the contrary, 
a March 2001 VA examination revealed no muscle spasms or 
tenderness.  Moreover, the veteran's posture was normal.  
Subsequent VA examination in December 2002 again indicated 
normal posture, as well as normal gait.  Furthermore, a VA 
clinical record dated in January 2003 revealed normal muscle 
tone, with 5/5 strength in the extremities.  

In finding that an increased rating is not warranted, the 
Board has considered additional functional limitation due to 
factors such as pain, weakness, fatigability and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges a July 2002 VA outpatient record, in which 
the veteran reported sharp, pulsating pain in his middle to 
lower back.  He stated that he took Ibuprofen, with only mild 
relief.  The veteran also stated that on occasion he would 
need a prescription for a muscle relaxer.  Additionally, the 
veteran reported immobilizing back pain at his December 2002 
VA examination.  At that time, he endorsed pain in the back 
and legs with prolonged sitting and standing.  He also 
endorsed severe stiffness, and remarked that he was unable to 
garden and push a lawnmower.  Objectively, movement was 
affected by pain and some fatigue.  However, there was no 
evidence of weakness, lack of endurance or incoordination.  
Overall, then, even when considering DeLuca factors, the 
veteran's disability picture does not most nearly approximate 
the next-higher 20 percent evaluation under Diagnostic Code 
5295.  

The Board has also considered whether any alternate 
Diagnostic Codes in effect prior to September 26, 2003, could 
enable an increased rating.  Of relevance is Diagnostic Code 
5292, for limitation of motion of the lumbar spine.  To be 
entitled to a 20 percent evaluation, the evidence must 
demonstrate moderate limitation of motion.  

The Board first notes that the recorded ranges of motion in 
December 2002 were as follows: flexion to 95 degrees, 
extension to 35 degrees, bilateral lateral flexion to 40 
degrees, and bilateral rotation to 35 degrees.  Normal ranges 
of motion of the spine are forward flexion to 90 degrees, 
extension to 30 degrees, and lateral flexion and rotation to 
30 degrees in both directions.  See 38 C.F.R. § 4.71a, Plate 
5.  Clearly, the motion demonstrated above does not approach 
moderate limitation of motion, even when considering 
additional functional limitation due to factors such as pain 
and weakness.  Indeed, as previously discussed, there was no 
significant functional impairment demonstrated.  Accordingly, 
a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5292.  There are no other relevant Codes 
sections for consideration. 

As noted earlier, the rating criteria for diseases and 
injuries of the spine was revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  Under these 
relevant provisions, a 
a 10 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; where there combined range of motion 
of the thoracolumbar spine is greater than 120 degrees, but 
not greater than 235 degrees; or muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  The next higher 20 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reverse lordosis or 
abnormal kyphosis.  A 40 percent evaluation is for assignment 
with evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  In addition, the Diagnostic Code 
number utilized to evaluate the veteran's disability was 
changed from Diagnostic Code 5295 to 5237.  

The Board finds that, for the period from September 26, 2003, 
until June 29, 2006, there is no support for a rating in 
excess of 10 percent for the veteran's lumbosacral strain.  
In so finding, the Board acknowledges August 2004 treatment 
records from the Medical College of Georgia.  In those 
reports, the veteran complains of chronic low back pain, 
which he was treating with Aleve.  However, objectively there 
was no paravertebral muscle spasm.  Tenderness to palpation 
of the lumbar spine was noted, but no range of motion 
findings was reported.  No other evidence during the period 
in question contains range of motion findings, or indicates 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reverse 
lord sis or abnormal hypnosis.  Therefore, there is no basis 
for a rating in excess of 10 percent for this portion of the 
rating period on appeal.

Finally, from June 29, 2006, the veteran is in receipt of a 
20 percent rating for his service-connected lumbosacral 
strain.  At that time, a VA examination revealed lumbar range 
of motion findings as follows: 0 to 60 degrees of forward 
flexion, 0 to 20 degrees of extension, 0 to 30 degrees of 
bilateral lateral rotation, and 0 to 25 degrees of bilateral 
lateral flexion.  Following repetitive use, the veteran 
experienced increased pain but no fatigue, weakness, lack of 
endurance, or incoordination.  There was no additional 
limitation of motion due to pain with repetitive use.  Flare-
ups involved increased pain and fatigue but no weakness, lack 
of endurance, or incoordination.  The pain was worse for 
major functional impact.  There was no additional limitation 
of motion due to pain and fatigue with flare-ups.  
Additionally, there was no paraspinal muscle spasm and no 
weakness in the paraspinals of the lumbar spine.  There was 
mild tenderness to palpation.  

Even when considering additional functional limitation, the 
objective findings noted above are inconsistent with the 
criteria for the 40 percent evaluation for lumbosacral strain 
under the general rating formula for diseases and injuries of 
the spine.  Thus, from June 29, 2006, there is no basis for a 
rating in excess of 20 percent.

The Board observes that Note (1) to the General Rating 
Formula for Disabilities of the Spine instructs the rater to 
evaluate associated objective neurological abnormalities 
separately under an appropriate Diagnostic Code.  However, 
while the record does indicate some neurologic symptoms, the 
competent evidence does not attribute these manifestations to 
the service-connected lumbar strain.  Rather, such neurologic 
symptoms appear to relate to the veteran's disc disease, 
which is not a component of the disability under 
consideration here.  As such, no separate evaluation will be 
assigned in the present case.  In conclusion, the evidence 
does not warrant a rating in excess of 10 percent prior to 
June 29, 2006, or a rating in excess of 20 percent 
thereafter.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

An evaluation in excess of 10 percent prior to June 29, 2006 
and an evaluation in excess of 20 percent from June 29, 2006 
for a lumbosacral strain is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


